 1   ANDREW T. KOENIG, State Bar No. 158431
 2
     Attorney at Law
     93 S. Chestnut Street, Suite 208
 3   Ventura, California 93001
 4   Telephone: (805) 653-7937
     Facsimile: (805) 653-7225
 5
     E-Mail: andrewtkoenig@hotmail.com
 6

 7
     Attorney for Plaintiff Margaret Foster

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
10

11   MARGARET FOSTER,                          ) CASE NO. CV 18-09589-JGB-KES
                                               )
12
           Plaintiff,                          ) [PROPOSED] ORDER
13                                             ) AWARDING ATTORNEY’S
14
               v.                              ) FEES AND COSTS PURSUANT
                                               ) TO THE EQUAL ACCESS TO
15
                                               ) JUSTICE ACT, 28 U.S.C.
16   ANDREW SAUL,                             ) § 2412(d), AND COURT COSTS
     COMMISSIONER OF SOCIAL                    ) PURSUANT TO
17
     SECURITY,                                 ) 28 U.S.C. § 1920
18                                            )
19
           Defendant,                         )

20       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
21
     IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
22
     Justice Act in the amount of FOUR-THOUSAND EIGHT-HUNDRED ELEVEN
23
     DOLLARS and 56 CENTS ($4,811.56), as authorized by 28 U.S.C. § 2412(d), and
24
     Court costs in the amount of FOUR-HUNDRED DOLLARS and NO CENTS,
25
     pursuant to 28 U.S.C. § 1920, subject to the terms of the Stipulation.
26

27
     DATED: 12/09/2019               _________________________________________
28
                                     HON. KAREN E. SCOTT
                                     UNITED STATES MAGISTRATE JUDGE
